Citation Nr: 0916901	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-37 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a stroke.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction is currently with the RO 
in Portland, Oregon.  


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
appeal, the Veteran stated that he wanted to withdraw his 
appeal for stroke residuals.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to service connection for residuals 
of a stroke have been met. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008).

In a writing signed by the Veteran and received by VA in 
March 2009, the Veteran stated as follows:  "I would like to 
withdraw my appeal for the stroke residuals that is currently 
before the Board of Veterans' Appeals."  Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and the appeal is 
dismissed.


ORDER

The appeal is dismissed


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


